Title: To Thomas Jefferson from Stephen Pleasonton, 17 September 1807
From: Pleasonton, Stephen
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Department of State Sept. 17 1807
                        
                        After making out the Commission which you lately directed should issue for Benajah Nicholls as Surveyor of
                            the Port of Windsor in North Carolina, I discovered, that not longer ago than the 20 ult, a Commission had issued for
                            William H. Ruffin appointing him to the same office. This has led me to suppose that the appointment of Nicholls has been
                            in consequence of the other having escaped your recollection. In pursuance of this idea the Commission for Nicholls has
                            been retained at the Treasury until your pleasure be known. 
                  I have the honor to be, with perfect respect, Sir, your most
                            ob Set.
                        
                            Stephen Pleasonton
                            
                        
                    